DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination filed on 04/22/2022.
Claims 1-20 are pending. 
Claims 1, 13 and 18 are independent. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. Applicant argues that Kitamura fails to disclose or suggest "a security unit electrically coupled to the drive circuitry and the multiple sets of coils, the security unit having a conducive plate being configured to be moved by an actuator toward the multiple sets of coils, so as to short-circuit at least one set of the multiple sets of coils, the actuator being moved responsive to a signal indicating that the motor is turned off, wherein, "after the actuator is moved, a testing signal is sent to the drive circuitry so as to confirm that a least one set of the multiple sets of coils has been short-circuited".  Examiner respectfully disagrees. Kitamura teaches col. 8 lines 33-65; a actuator which is being interpreted as 1110, and contains a magnetic sensor 1112 for sensing the magnetic signals, “and a sensor 1112 for sensing an externally transmitted enabling signal. In this embodiment, sensor 1112 is a magnetic sensor for sensing magnetic signals, and switch 1110 is a normally open switch that closes and remains closed only as long as a magnetic signal is sensed by sensor 1112”.   Also Kitamura discloses “command/power receiver/transmitter circuit 1120 is constructed for receiving wireless command signals through a coil 1128 and also for providing power signals through coil 1128 to a key described below. For example, command/power receiver/transmitter circuit 1120 may be a model U2270B read/write base station sold by Temic Semiconductor. The detailed structure and operation of command/power receiver/transmitter circuit 1120 is shown in the U2270B Data Sheet published by Temic Semiconductor and incorporated herein by reference. Command/power receiver/transmitter circuit 1120 is coupled to an indicator light such as a taillight 1121 through a communication path 1122 for indicating when a lock/unlock command has been received, and command/power receiver/transmitter circuit 1120 is coupled to command processing circuit 1124 over a communication path 1123”.   The command/power receiver/transmitter circuit 1120 determines if the lock or unlock command has occurred thereby a signal has been sent or monitored to determine that case. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (CA 2655495) in view of Kitamura (US 6,057,657).

Re claim 1, Kielland teaches (Figures 1-18) a hub apparatus (page 10 lines 21-22) for driving a vehicle, comprising: 
a motor having multiple sets of coils (31, page 20 lines 27-29);
a drive circuitry electrically coupled to the multiple sets of coils (inherent that drive circuitry is present to drive the motor); and 
a security unit (page 20 line 17 to page 21 line 1) electrically coupled to the drive circuitry and the multiple sets of coils (page 20 line 17 to page 21 line 1), the security unit having a conductive plate being configured to be moved by an actuator toward the multiple sets of coils, so as to short-circuit at least one set of the multiple sets of coils, the actuator being moved responsive to a signal indicating that the motor is turned off (page 20 line 17 to page 21 line 1);
but fails to explicitly teach wherein, after the actuator is moved, a testing signal is sent to the drive circuitry so as to confirm that at least one set of the multiple sets of coils has been short-circuited.
Kitamura teaches (Figure 11) wherein, after the actuator is moved (col 9 lines 15-42), a testing signal is sent to the drive circuitry so as to confirm that at least one set of the multiple sets of coils has been short-circuited (col 9 lines 15-42; the lock and/or unlock command signals are sent to determine if the antitheft device is in either state which drives or does not drive the motor).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura to protect from antitheft (see Kitamura; col. 2 lines 50-59).

Re claim 2, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the actuator comprises a solenoid valve (see Kielland; page 20 line 17 to page 21 line 1), configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 3, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the actuator comprises linear motor configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (see Kielland; 31, page 20 lines 27-29).

Re claim 4, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the security unit comprises a switch configured to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1), and wherein the switch comprises:
a mechanical switch configured to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1); or
a transistor-based switch configured to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 9, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the drive circuitry is configured to control the multiple sets of coils so as to generate a three-phase alternating current (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 10, Kielland in view of Kitamura teaches the hub apparatus of claim 1, further comprising a relay electrically coupled between multiple sets of coils and the security unit (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 11, Kielland in view of Kitamura teaches the hub apparatus of claim 10, wherein the relay is configured to form an open circuit when a current passing through the multiple sets of the coils exceeds a threshold value (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 12, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the signal indicating that the motor is turned off also indicates that the motor has been turned off for a predetermined time period (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 13, Kielland teaches (Figure 1-18) a vehicle with a security system, the vehicle (page 10, lines 21-22 Fig. 3) comprising:
a motor having multiple sets of coils (31, page 20 lines 27-29);
a controller electrically coupled to the motor (page 20 lines 27-29);
a drive circuitry (inherent that drive circuitry is present to drive the motor) electrically coupled to the multiple sets of coils (page 20 line 17 to page 21 line 1); and
a security system having a security unit electrically coupled to the drive circuitry (page 20 line 17 to page 21 line 1) and the multiple sets of coils (page 20 line 17 to page 21 line 1), the security unit having a conductive plate configured to be moved by an actuator toward the multiple sets of coils so as to short-circuit at least one set of the multiple sets of coils, the actuator being moved responsive to a signal indicating that the motor is turned off (page 20 line 17 to page 21 line 1);
but fails to explicitly teach wherein, after the actuator is moved, a testing signal is sent to the drive circuitry so as to confirm that at least one set of the multiple sets of coils has been short-circuited.
Kitamura teaches (Figure 11) wherein, after the actuator is moved (col 9 lines 15-42), a testing signal is sent to the drive circuitry so as to confirm that at least one set of the multiple sets of coils has been short-circuited (col 9 lines 15-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura to protect from antitheft (see Kitamura; col. 2 lines 50-59).

Re claim 15, Kielland in view of Kitamura teaches the vehicle of claim 13, wherein the actuator comprises a solenoid valve (see Kielland; page 20 line 17 to page 21 line 1) configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (see Kielland; page 20 line 17 to page 21 line 1).

Re claim 16, Kielland in view of Kitamura teaches the vehicle of claim 13, further comprising:
a wheel (see Kielland; Fig. 1-8) driven by the motor (see Kielland; 31), wherein the motor is configured to drive the wheel via a power transmission component (see Kielland; page 10 lines 21-22).

Re claim 17, Kielland in view of Kitamura teaches the vehicle of claim 13, further comprising a wheel driven by the motor (see Kielland; page 10 lines 21-22), wherein a rotor assembly of the motor is fixedly coupled to the wheel (see Kielland; Fig. 2 page 10 lines 20-24).

Re claim 18, Kielland teaches (Figure 1-18) a method for securing a vehicle, comprising:
receiving, by a controller, a signal regarding turning off the vehicle (page 20 lines 27-29);
instructing, by the controller, an actuator of a security unit (page 20 line 17 to page 21 line 1) to move a conductive plate of the security unit toward plurality of coils of a motor in the vehicle so as to short-circuit at least one the plurality of coils of the motor (page 20 line 17 to page 21 line 1);
and
entering a hibernation mode when receiving a confirmation signal that part or all of the plurality of coils are short-circuited (page 20 line 17 to page 21 line 1);
but fails to explicitly teach instructing, by the controller, a circuit controller to send a testing signal to a drive circuitry electrically coupled to the plurality of coils, so as to verify whether at least one of the plurality of coils is short-circuited.
Kitamura teaches (Figure 11) instructing, by the controller (1124), a circuit controller to send a testing signal to a drive circuitry electrically coupled to the plurality of coils, so as to verify whether at least one of the plurality of coils is short-circuited (col 9 lines 15-42).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura to protect from antitheft (see Kitamura; col. 2 lines 50-59).


Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (CA 2655495) in view of Kitamura (US 6,057,657) as applied to claim 1 above, and further in view of Hashiba et al. (US 2011/0304235).

Re claim 5, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the motor includes a stator assembly (see Kielland; Fig. 2) having the multiple sets of coils (see Kielland; page 20 lines 27-29), and but fails to explicitly teach wherein the at least one short-circuited set of coils is configured to generate, in response to a change of a magnetic field caused by a rotation of a rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly.
Hashiba teaches (Figures 1-2) wherein the at least one short-circuited set of coils (8) is configured to generate, in response to a change of a magnetic field caused by a rotation of a rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly (para 74-75).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura further with the system of Hashiba to improve the efficiency of the motor (see Hashiba; para 9).

Re claim 6, Kielland in view of Kitamura teaches the hub apparatus of claim 1, wherein the motor includes a rotor (see Kielland; Fig. 2) assembly having the multiple sets of coils (see Kielland; page 20 lines 27-29), and but fails to explicitly teach wherein the at least one short-circuited set of coils is configured to generate, in response to a change of a magnetic field caused by a rotation of the rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly.
Hashiba teaches (Figures 1-2) wherein the at least one short-circuited set of coils (8) is configured to generate, in response to a change of a magnetic field caused by a rotation of the rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly (para 74-75).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura further with the system of Hashiba to improve the efficiency of the motor (see Hashiba; para 9).


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (CA 2655495) in view of Kitamura (US 6,057,657) in view of Hashiba et al. (US 2011/0304235) as applied to claim 5 above, and further in view of Suzuki et al. (US 2004/0164624).

Re claim 7, Kielland in view of Kitamura in view of Hashiba teaches the hub apparatus of claim 5, but fails to explicitly teach further comprising:
a locking device configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly, the locking device having a stopper and an actuator coupled to the stopper, the stopper being configured to be moved by the actuator.
Suzuki teaches (Figure 1) a locking device (stopper member 103) configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly (para 25), the locking device having a stopper (103) and an actuator (linear actuator) coupled to the stopper (para 26), the stopper being configured to be moved by the actuator (para 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura with the system of Hashiba further with that taught by Suzuki to protect form damage to provide accurate position control (see Suzuki; para 29).


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (CA 2655495) in view of Kitamura (US 6,057,657) as applied to claim 13 above, and further in view of Flick et al. (US 2002/0156577).

Re claim 19, Kielland in view of Kitamura teaches the method of claim 18, further comprising:
but fails to explicitly teach sending a notification to a user mobile device or a display on the vehicle if the confirmation is not successfully received: and
entering the hibernation mode after sending the notification.
Flick teaches sending a notification to a user mobile (44) device or a display on the vehicle if the confirmation is not successfully received (para 60): and
entering the hibernation mode after sending the notification (para 153).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Kitamura further with the system taught by Flick to communicate wirelessly (see Flick; para 12).


Allowable Subject Matter
Claims 8, 14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846